                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Frank L. Hensley,                       )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:19-cv-00077-GCM
                                         )
                     vs.                 )
                                         )
 Andrew Saul,                            )
                Defendant.               )

DECISION BY COURT. This action having come before the Court by motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on June 14, 2019.

                                                June 14, 2019
